Title: To George Washington from George Johnston, 8 January 1760
From: Johnston, George
To: Washington, George



Sir
8th Jany 60

It is said to be some Aleviation to a Man in Misfortune to have another under the same circu⟨m⟩stance with himself and this I believe is a Pleasure which some people feel though perhaps directly contrary to the Dictates of Sense, and I am sure extremely opposite to the Principals of Christianity, This Ballendine that you write about seems lately to have convinced you of his prodigeous Abilit⟨ys⟩ in the Art of being a Villain and let me tell you, it ⟨illegible⟩ favour that you came so lately in, for he hath long agoe given Demonstration in a thousand Instances to other people (& Amongst the rest to me) of his superior Talents in that Commendable Science Once I punished him severely, but it had no effect upon him, I shall again in your Case endeavour

to make an Example of him, but to mend his Morals I altogether despair, for he that hath lost all sourse of honesty & Virtue (as Ballendine undoubtedly hath) neither Exhortations or punishments will produce any other Effects than to make him cheat with greater Art & Circumspection I doubt I cannot be able to get him arrested to the next Court and to Issue a writ & have a return non est would be expensive however I shall take all imaginable Care to have it done as soon as possible upon this Supposition that you have paid him for the two Tonn of Iron, if you did not I woud advise you to let him alone and content yourself with paying him for what you have. For tho’ you may have a secret Pleasure in punishing a Villain & Dragging him Out to publick Justice to shew the World the Lurking Scoundrel, yet in his Case you make no Discovery, for most people knew him before. I am Sir Your very Humbe Sert

G. Johnston


P.S. youl receive by your man the Deeds I long since drew from Darrill to you please to Look over them they are drawn in the manner I would advise you to and if you have not Already got any Executed send me your papers that I may send it ⟨illegible⟩ the Court excuse my clerks Copying my Letter I am not well but write you this with an Aching head and trembling hand.
Yrs Sincerely


G.J.
